Citation Nr: 0720656	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-23 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative osteoarthritis, with history of chondromalacia, 
right knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
degenerative osteoarthritis, with history of chondromalacia, 
left knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
lumbosacral strain with residuals, currently rated as 10 
percent disabling.

4.  Entitlement to an increased rating for trauma, median 
nerve, right forearm and hand, hypoesthesia and sensory loss, 
currently rated as 10 percent disabling.

5.  Entitlement to Entitlement to a total rating for 
compensation based on individual unemployability (TDIU) due 
to service-connected disabilities.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for a right leg 
disability (other than right hip), to include as secondary to 
the veteran's service-connected lumbosacral strain and/or 
bilateral knee disabilities.

8.  Entitlement to service connection for a left leg 
disability (other than left hip), to include as secondary to 
the veteran's service-connected lumbosacral strain and/or 
bilateral knee disabilities.

9.  Entitlement to service connection for a right hip 
disability, claimed as secondary to the veteran's service-
connected lumbosacral strain.

10.  Entitlement to service connection for a left hip 
disability, claimed as secondary to the veteran's service-
connected lumbosacral strain.

11.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right hip disability, to include as 
secondary to the veteran's service-connected bilateral knee 
disabilities.

12.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a left hip disability, to include as secondary 
to the veteran's service-connected bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from November 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran submitted additional evidence to VA 
subsequent to issuance of the June 2005 statement of the case 
and by way of correspondence dated in January and March 2007, 
the veteran waived RO review of this additional evidence.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as degenerative osteoarthritis, with history 
of chondromalacia, right knee, is productive of limitation of 
motion from 2 to 120 degrees with pain with no evidence of 
recurrent instability or subluxation.

2.  The veteran's service-connected disability, described for 
rating purposes as degenerative osteoarthritis, with history 
of chondromalacia, left knee, is productive of limitation of 
limitation of motion from 2 to 120 degrees with pain with no 
evidence of recurrent instability, recurrent subluxation.

3.  The veteran's service-connected disability, described for 
rating purposes as lumbosacral strain with residuals, is 
productive of subjective complaints of pain and spasms with 
no objective medical evidence of significant limitation of 
motion of the thoracolumbar spine, neurological 
manifestations , intervertebral disc syndrome, incapacitating 
episodes necessitating bedrest prescribed by a physician, or 
X-ray evidence of a deformity of a vertebral body.

4.  The veteran's service-connected trauma, median nerve, 
right forearm and hand, hypoesthesia and sensory loss, is 
productive of consistent subjective complaints of numbness 
and pain with objective evidence of a motor and/or sensory 
abnormality but no nerve abnormality shown on EMG testing.  

5.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment consistent with his 
education and work experience.

6.  There is no clinical evidence or opinion of record 
indicating the veteran currently has hepatitis C due to his 
service in the military.

7.  There is no competent medical evidence or opinion of 
record indicating the veteran currently has a right leg 
(other than hip) disability due to his service in the 
military or his service-connected back or bilateral knee 
disabilities.  

8.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a left leg (other than 
hip) disability due to his service in the military or his 
service-connected back or bilateral knee disabilities.  

9.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a right hip disability 
due to his service in the military or his service-connected 
back disability.  

10.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a left hip disability 
due to his service in the military or his service-connected 
back disability.  

11.  In February 2002, the RO denied the veteran's claims of 
entitlement to service connection for right and left hip 
disabilities claimed as secondary to the veteran's service-
connected bilateral knee disabilities.

12.  In an October 2004 communication, the veteran 
effectively requested that his right and left hip service 
connection claims be reopened. 

13.  Evidence received since the February 2002 RO decision 
does not raise a reasonable possibility of substantiating the 
claims for entitlement to service connection for right and 
left hip disabilities claimed as secondary to the veteran's 
bilateral service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative osteoarthritis, with history of 
chondromalacia, right knee, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2006); 
VAOPGCPREC 9-2004, VAOPGCPREC 9-98.

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative osteoarthritis, with history of 
chondromalacia, left knee, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2006); 
VAOPGCPREC 9-2004, VAOPGCPREC 9-98.

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for service-connected lumbosacral strain 
with residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40, 
4.45, 4.71(a), Diagnostic Codes 5235-5243 (2006).

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for trauma, median nerve, right forearm 
and hand, hypoesthesia and sensory loss, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 8515 (2006).

5.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b)(2006).

6.  Hepatitis C was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

7.  A right leg (other than hip) disability was not incurred 
in or aggravated by service nor is a right leg (other than 
hip) disability proximately due to or the result of the 
veteran's service-connected back or bilateral knee 
disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

8.  A left leg (other than hip) disability was not incurred 
in or aggravated by service nor is a left leg (other than 
hip) disability proximately due to or the result of the 
veteran's service-connected back or bilateral knee 
disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

9.  A right hip disability was not incurred in or aggravated 
by service nor is a right hip disability proximately due to 
or the result of the veteran's service-connected back 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

10.  A left hip disability was not incurred in or aggravated 
by service nor is a left hip disability proximately due to or 
the result of the veteran's service-connected back 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).

11.  The February 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

12.  New and material evidence has not been received to 
reopen the veteran's claims of entitlement to service 
connection for right and left hip disabilities claimed as 
secondary to the veteran's service-connected bilateral knee 
disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, 
No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in a November 2004 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection, 
increased rating, and new and material evidence claims, as 
well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  The 
veteran was in essence told to submit pertinent evidence he 
had in his possession.

The Board notes that the veteran did not receive notice as to 
the information and evidence necessary to establish earlier 
effective dates.  As such, the VCAA notice was deficient as 
to content.  The Board notes that the veteran, however, has 
not been prejudiced from this error because the denial of the 
claims in this appeal renders moot any question as to the 
appropriate effective date to be assigned.  See Sanders, 
supra.; Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records, private medical records, and VA 
treatment records.  The Board notes that the veteran has been 
afforded multiple VA examinations in relation to his claims.  
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.



Analysis

Increased Ratings Claims

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Degenerative Osteoarthritis with History of Chondromalacia, 
Right and Left Knee

The veteran's right and left knee disabilities are currently 
rated as 10 percent disabling under Diagnostic Code 5003 for 
arthritis.  Diagnostic Code 5003 states that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260, 
5261.  The Board notes that standard motion of a knee is from 
0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II.  The Board also notes that a General 
Counsel Opinion, VAOPGCOREC 9-2004, states that separate 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint.  

Diagnostic Code 5257 dictates that a 10 percent rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee and a 20 percent rating is 
warranted where the recurrent subluxation or lateral 
instability of the knee is moderate.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  Finally, the Board notes 
that separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  

The cited opinions of the VA's General Counsel appear to 
require persuasive evidence that a claimant actually suffers 
from the symptomatology set forth in the different rating 
codes before separate ratings may be assigned.  

The relevant medical evidence of record includes a December 
2004 VA examination report which shows that the veteran 
complained of pain and stiffness in his knees.  The examiner 
noted no limited range of motion or functional impairment, 
beyond pain, but the same examination report states that the 
veteran had bilateral flexion of the knees "greater than 120 
degrees, same with repetitive movements."  The examination 
report states in another section that the veteran had range 
of motion of the knees from 0-130 degrees with pain.  The 
veteran stated that he sometimes used a knee brace and a cane 
for ambulation.  There was no history of recurrent 
subluxation.  There was tenderness of the knees anteriorly.  
There was no evidence of edema, effusion, instability, 
weakness, redness, heat, abnormal movement, or guarding.  The 
examiner noted that the veteran ambulated with a straight 
cane and had a somewhat antalgic gait.  There was no evidence 
of ankylosis.  The examiner noted that the stability of the 
veteran's knees was within normal limits.  X-ray images of 
the knees were noted to be within normal limits.  The 
diagnosis was bilateral patello-femoral syndrome.  

A December 2004 statement from M. G. states that she has 
lived with the veteran and seen him in severe pain from his 
back and legs.  VA treatment records from 2002 to 2007 note 
complaints of knee pain with occasional injections.  Private 
medical records from 2006 show normal range of motion of the 
knees.  A VA treatment note from August 2006 shows bilateral 
knee range of motion from 2-120 degrees.  The knees were 
noted to be stable with mild crepitus on the left and 
patellar tracking within normal limits.  An October 2006 VA 
treatment record shows no obvious effusion, erythema or 
warmth of the right knee.  

The medical evidence of record, when viewed in the light most 
favorable to the veteran, shows that the veteran's bilateral 
knee range of motion is limited to 120 degrees of flexion and 
2 degrees of extension.  Additionally, there was no 
instability or subluxation noted in either knee when examined 
in December 2004 and August 2006.  

As such, there is no evidence of flexion limited to 10 
degrees or extension limited to 15 degrees to warrant ratings 
in excess of 10 percent under either Diagnostic Code 5260 or 
5261 for limitation of motion for either knee.  Moreover, 
there is no evidence showing flexion limited to 45 degrees 
and extension limited to 30 degrees to support assignment of 
separate 10 percent disability ratings for limitation of 
flexion under Diagnostic Code 5260 and limitation of 
extension under Diagnostic Code 5261 for either knee.  There 
is also no evidence of recurrent instability/subluxation to 
warrant separate, compensable ratings under Diagnostic Codes 
5257 and 5003 for either knee.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions because the December 2004 
examination report appears to take pain on motion into 
consideration when assessing functional limitation.  
Additionally, there is no objective evidence of record 
showing that either knee was additionally limited by fatigue, 
weakness, lack of endurance or incoordination.  As such, the 
Board finds that the currently assigned 10 percent disability 
rating for each knee under the provisions of Diagnostic Code 
5003 accurately captures the current severity of the 
veteran's bilateral knee disabilities.

Lumbosacral Strain with Residuals

The veteran's service-connected lumbar spine disability is 
currently rated as 10 percent disabling under the provisions 
of Diagnostic Code 5237.  As the veteran's claim for service 
connection was filed in October 2004, only the current 
criteria for rating disease and disabilities of the spine 
(effective since September 26, 2003) are applicable.

Under the current rating criteria for disabilities of the 
spine, the general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 10 percent --Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis;

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.

For purposes of this case, the Board notes that Diagnostic 
Code 5010 states that traumatic arthritis should be rated 
like degenerative arthritis.  Under Diagnostic Code 5003 for 
degenerative arthritis, ratings are based on the limitation 
of motion of the affected joint or joints.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic 
Codes 5003, 5010.

The relevant medical evidence of record includes a December 
2004 statement from M. G. which states that she has seen the 
veteran have extreme pain and spasms in his back.  A December 
2004 VA examination report shows that the veteran complained 
of variable low back pain.  The veteran stated that he walked 
with a cane and used a lumbosacral corset frequently.  He 
complained of limitation to walking and unsteadiness.  On 
physical inspection, no obvious pathology was noted.  The 
veteran's lumbar range of motion was noted to be within 
normal limits with pain at the ends.  Back spasms, 
intervertebral disc syndrome and weakness were noted to not 
be an issue.  There was tenderness at the bilateral lumbar 
sacral paraspines.  The veteran was noted to have stiff 
posture.  X-ray images of the spine were within normal 
limits.  A separate December 2004 VA examination report noted 
that the veteran complained of pain in his lower extremities.  
On physical examination, there was no weakness in the lower 
extremities and temperature and vibratory sensation were 
normal throughout.  The diagnosis was chronic back pain 
without signs of lumbosacral radiculopathy.  VA treatment 
records from 2003 to 2006 show continued complaints of back 
pain and spasms with occasional injections.  A March 2006 VA 
treatment note shows that x-ray images of the veteran's 
lumbar spine showed mild straightening of the usual lordotic 
curvature but otherwise radiographically unremarkable lumbar 
spine.  An October 2006 VA treatment note shows that an MRI 
of the lumbar spine revealed no significant disc bulge at any 
level, no canal or foraminal stenosis, and only some mild 
facet degenerative changes.  A February 2007 VA treatment 
note shows that the veteran complained of pain and spasms in 
the lumbar spine but denied radiation and bowel and bladder 
complaint.  Physical examination revealed negative straight 
leg raises and mild tenderness to palpation of the 
lumbosacral spine, with full motor strength and sensation in 
the lower extremities.  Private medical records show back 
normal back flexion and the remaining ranges of motion 
expressed in percentages ranging from 25 to 90, with no 
indication of any degrees of range of motion.  

In summary, the veteran's service-connected lumbosacral 
strain with residuals is productive of subjective complaints 
of pain and spasms; however, there is very little objective 
clinical evidence of low back disability.  The objective 
medical evidence fails to show any:  1) significant 
limitation of motion of the thoracolumbar spine (the December 
2004 VA examination report shows normal range of motion and 
the private medical records do not clearly show any 
limitation of motion expressed in degrees of movement), 2) 
neurological manifestations (the December 2004 VA examination 
reports contain no abnormal neurologic findings), 3) 
intervertebral disc syndrome (this is expressly ruled out on 
the December 2004 VA examination report), 4) incapacitating 
episodes necessitating bedrest prescribed by a physician, or 
5) X-ray evidence of a deformity of a vertebral body (the 
2006 VA x-ray and MRI reports show a normal lumbar spine, 
aside from mild straightening of the lordotic curvature).

As such, there is no medical evidence of record showing 
intervertebral disc syndrome to warrant a disability rating 
under Diagnostic Code 5243.  Moreover, there is no medical 
evidence of record showing that the veteran has anywhere 
near:  1) a combined range of thoracolumbar motion of 120 
degrees or less, or 2) a limitation of range of flexion to 
between 30 and 60 degrees, or 3) muscle spasm severe enough 
to result in an abnormal gait or abnormal spinal contour in 
order to warrant a disability rating of 20 percent for the 
veteran's lumbar spine disability under Diagnostic Codes 5235 
through 5242.

The Board recognizes the application of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca, supra.  However, the range of motion 
as documented in the December 2004 VA examination report 
reflects consideration of pain, weakness, fatigability, lack 
of endurance, and incoordination.  There is no medical 
evidence that shows that the veteran has additional 
limitation of motion of the thoracolumbar spine due to pain 
or flare-ups of pain, supported by objective findings, to a 
degree that supports a rating in excess of 10 percent.  

In sum, when considering the medical record and all 
applicable Diagnostic Codes, the preponderance of the medical 
evidence weighs against a finding that the veteran's lumbar 
spine disability warrants a disability rating in excess of 10 
percent.

Trauma, Median Nerve, Right Forearm and Hand, Hypoesthesia 
and Sensory Loss

The veteran's service-connected trauma, median nerve, right 
forearm and hand, hypoesthesia and sensory loss, is currently 
rated as 10 percent disabling under the provisions of 
Diagnostic Code 8515 pertaining to paralysis of the median 
nerve.  Incomplete paralysis of the median nerve (minor) 
warrants a 10 percent evaluation if mild, a 20 percent 
evaluation if moderate and a 40 percent evaluation if severe.  
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515.  The Board 
notes that words such as "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "moderate" or "severe" by VA 
examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  

The relevant medical evidence of record includes a December 
2004 VA examination report which shows that the veteran 
complained of chronic weakness, pain and numbness of the 
right hand.  Motor examination noted slight decreased bulk of 
the right thenar eminence.  There was mild weakness of the 
right opponens and abductor pollicis.  The examiner noted 
that it was quite uncomfortable for the veteran to use his 
hand and there was some suggestion of giving way.  It was 
also noted that he had a brace for his right wrist, which he 
had been wearing for the past two years.  The veteran 
complained of mild subjective decrease in temperature 
sensation over the proximal part of the median side of the 
right hand; vibratory sensation was normal.  Deep tendon 
reflexes were normal in the biceps.  The diagnosis was right 
hand motor, sensory abnormality, consistent with old median 
nerve injury.  A separate December 2004 VA examination report 
notes that the veteran wore a right hand brace that he 
reported was due to his numbness and pain in the right arm.  
The examiner noted two scars, approximately 1.5 inches each, 
on the veteran's right arm.  The examiner also noted that the 
veteran's hand grasp was strong.  

VA treatment records from 2003 to 2007 note continued 
complaints of right hand pain and numbness.  An April 2003 VA 
treatment note shows that an EMG study of the right upper 
extremity revealed that right median, ulnar and radial 
sensory responses were normal.  It also showed that right 
median and ulnar motor responses were normal.  Additionally, 
it showed that the right first dorsal interosseous, biceps, 
triceps, deltoid and C5-T1 paraspinals were normal.  The 
conclusion was that it was a normal EMG study with no 
electrodiagnostic evidence of right cervical radiculopathy.  
A June 2003 VA treatment note shows that the veteran 
requested a hand exerciser for a weak right hand grip, but 
upon testing of the veteran's right hand grip strength, it 
was recommended that he not use a hand exerciser as his right 
hand grip strength was more than functional.  A March 2006 VA 
treatment note shows that the veteran had diminished light 
touch sensory on the right upper extremity with a laceration 
scar on the radial aspect of the forearm.

In summary, it appears that EMG testing of the veteran's 
right upper extremity showed no nerve abnormalities and that 
the veteran's grip strength is nearly full.  Nevertheless, 
the veteran has consistent subjective complaints of numbness 
and pain, and on examination, there is some evidence of a 
motor and/or sensory abnormality.  As such, the Board finds 
that the evidence of record is consistent with mild 
incomplete paralysis of the median nerve (i.e., the criteria 
for a 10 percent rating).  There is no evidence demonstrating 
moderate paralysis in order to warrant a 20 percent 
disability rating, particularly in light of the normal EMG 
study and the highly functional grip strength.

Under Esteban v. Brown, a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is superficial, unstable, painful on examination, 
occupies an area of six square inches or more and is deep or 
causes limited motion, or a scar that is otherwise causative 
of limitation of function of part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7803, 7804, 7805 (2006); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The medical 
evidence of record does document two scars related to his 
service-connected disability, but there is no evidence that 
either scar is painful on examination, occupies an area of 
six square inches or more and is deep or causes limited 
motion, or is otherwise causative of limitation of function 
of part.  Thus, a separate compensable rating for the 
veteran's scars is not warranted.  

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.
 
VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Service connection is in effect for degenerative 
osteoarthritis, with history of chondromalacia, left knee, 
evaluated as 10 percent disabling; degenerative 
osteoarthritis, with history of chondromalacia, right knee, 
evaluated as 10 percent disabling; trauma, median nerve, 
right forearm and hand, hypoesthesia and sensory loss, 
evaluated as 10 percent disabling; lumbosacral strain with 
residuals, evaluated as 10 percent disabling; residual scar, 
right forearm, evaluated as 10 percent disabling; residual 
scar, right forearm with hypoesthesia, evaluated as 
noncompensable.  As noted below, the veteran's claims of 
service connection are denied.  Thus, those conditions cannot 
be considered in determining whether a TDIU rating is 
warranted.  The combined service-connected evaluation is 40 
percent and the veteran has no single disability rated as at 
least 60 percent disabling.  Thus, the veteran does not meet 
the minimum schedular requirements for a total rating due to 
individual unemployability under 38 C.F.R. § 4.16(a).  
Nonetheless, the Board must consider, under the provisions of 
38 C.F.R. § 4.16(b), whether the veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).
 
The record shows that the veteran has a high school education 
and a 20 year employment history as a postal clerk with the 
U.S. Post Office.  A review of the veteran's c-file shows 
there is absolutely no medical evidence demonstrating that 
the veteran is precluded from employment consistent with his 
education and work experience based on his service-connected 
disabilities.  

The Board notes that the evidence of record includes private 
medical records, VA treatment records, and multiple VA 
examination reports.  None of this medical evidence indicates 
that the veteran is precluded from employment based solely on 
his service-connected disabilities.  The only medical 
evidence of record which directly addresses the impact of the 
veteran's service-connected disabilities on his employability 
is an August 2004 VA treatment note which states that the 
veteran brought in a form to be completed so that he could 
receive disability benefits and the physician stated that it 
was her opinion that the veteran could be employed in a 
situation of moderate stress and that the veteran was not 
unemployable due to his service-connected disabilities.  
There is no other competent medical evidence of record which 
addresses the impact the veteran's service-connected 
disabilities have on his ability to obtain and retain 
substantially gainful employment.  

In short, there is nothing in the record to suggest that the 
veteran's service-connected disabilities alone would prevent 
him from gainful employment of a sedentary nature, such as 
clerical office work.  The evidence of the veteran's high 
school education and work experience as a postal clerk as 
well as the nature of the service-connected disabilities 
leads the Board to conclude that the veteran would not be 
precluded from earning a living wage solely because of the 
service-connected disabilities.  

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Hepatitis C

Here, the veteran's service medical records are devoid of 
reference to hepatitis C.  Hepatitis C was not shown during 
service or for many years thereafter.  In fact, the medical 
evidence of record shows the veteran was not diagnosed with 
hepatitis C until, at the earliest, 2001, almost 30 years 
after discharge from active duty service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Finally, there is no medical evidence 
of record linking the veteran's current hepatitis C to any 
aspect of the veteran's period of service.  

In light of the total lack of evidence of any in-service 
event, injury or disease related to hepatitis C, coupled with 
the lack of evidence of continuity of symptomatology for 
almost 30 years and the lack of medical evidence showing an 
etiological link between the veteran's current hepatitis C 
and his active duty service, the Board finds that entitlement 
to service connection for the hepatitis C is not warranted.

Right and Left Leg Disabilities

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by the or (b) aggravated by 
a service-connected disability. Id, as amended by 71 Fed. 
Reg. 52744-52747 (to be codified at 38 C.F.R. § 3.310(b)); 
Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran is claiming both a right and left leg disability 
(other than a hip disability), to include as secondary to the 
his service-connected lumbosacral strain and/or bilateral 
knee disabilities.

Initially the Board notes that the veteran's service medical 
records are void of reference to any right and/or left leg 
disability, other than disability of the knees, for which the 
veteran is already service connected.  Additionally, it is 
not clear that the veteran has a current disability of either 
the left or right leg, other than the claimed hip and knee 
disabilities, although the veteran's current medical records 
show complaints of diffuse arthralgia in almost all joints of 
the lower extremities.  In any event, there is no competent 
medical evidence linking the veteran's current complaints of 
diffuse arthralgia of the legs, other than the hips and 
knees, to any incident or finding of his active duty service 
or any service connected disability.  As such, entitlement to 
service connection for a left or right leg disability, other 
than the hips, to include as secondary to the veteran's 
service-connected back and bilateral knee disabilities, is 
not warranted.

Right and Left Hip Disabilities

The veteran is claiming entitlement to service connection for 
right and left hip disabilities, claimed as secondary to the 
veteran's service-connected lumbosacral strain.  The Board 
initially notes that the veteran's service medical records 
are devoid of reference to any complaints or diagnosis of 
disability of the hips.  Nevertheless, the veteran is 
claiming that he has a current bilateral hip disability which 
is due to his service-connected back disability.  

The only competent medical opinion of record which addresses 
the relationship between the veteran's service-connected back 
disability and his complaints of bilateral hip pain is the 
December 2004 Joints VA examination report which shows that 
it was the examiner's opinion that the veteran's bilateral 
hip complaints were not etiologically related to the 
veteran's service-connected back disability.  There are no 
contrary opinions of record.

In light of the lack of evidence of any in-service complaints 
or diagnosis of a right and/or left hip disability, the Board 
finds that entitlement to service connection for a right 
and/or left hip disability is not warranted on a direct 
service connection basis.  

In light of the fact that the only competent medical evidence 
of record which addresses the etiology of the veteran's 
bilateral hip complaints is the December 2004 VA medical 
report which states that it was the examiner's opinion that 
the veteran's bilateral hip complaints were not etiologically 
related to the veteran's service-connected back disability, 
entitlement to service connection for a right and/or left hip 
disability on the basis of being secondary to the veteran's 
service-connected back disability is also not warranted. 

New and Material Evidence Claims

In a February 2002 rating decision, the veteran's claim of 
entitlement to left and right hip disabilities, to include as 
secondary to his service-connected knee disabilities, was 
denied.  This decision is final.  38 U.S.C.A. § 7105(c).  
However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  

In October 2004, a written communication from the veteran was 
accepted as a request to reopen his claim to entitlement to 
left and right hip disabilities, to include as due to 
service-connected bilateral knee disabilities.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Pertinent evidence received prior to the February 2002 rating 
decision included the veteran's service medical records, VA 
treatment records showing complaints of hip pain, and a 
November 2000 VA examination report containing an etiology 
opinion which stated that the veteran's bilateral hip 
complaints were not etiologically related to his service-
connected knee disabilities.

Evidence received since the February 2002 rating decision 
includes a December 2004 statement from M. G. which states 
that she lived with the veteran and saw him in extreme pain 
from back and lower extremity disabilities.  The record also 
includes more recent VA treatment records showing continued 
complaints of hip pain and a December 2004 VA examination 
report which shows that it was the examiner's opinion that 
the veteran's hip complaints were not etiologically related 
to his service-connected knee disabilities.  This evidence is 
all new only in the sense that it was not of record at the 
time of the February 2002 rating decision.  However, it is 
not new for purposes of reopening the veteran's claim as it 
is simply cumulative of evidence that was already of record 
because the evidence at the time of the February 2002 rating 
decision clearly showed that the veteran had complaints of 
hip pain and that such complaints were not etiologically 
related to his service-connected knee disabilities.  
Additionally, the Board notes that the evidence received 
since the February 2002 rating decision does not support the 
veteran's claim and in fact states that the veteran's current 
hip complaints are not etiologically related to the veteran's 
service-connected bilateral knee disabilities.  As such, the 
new evidence does not raise a reasonable possibility of 
substantiating the veteran's claim.  

Upon review, the veteran has provided no new evidence that 
raises a reasonable possibility of substantiating his claim 
of entitlement to service connection for bilateral hip 
disabilities claimed as secondary to the veteran's service-
connected knee disabilities.  As such, the evidence received 
since the February 2002 rating decision is not new and 
material as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim of 
entitlement to service connection for right and left hip 
disabilities, claimed as secondary to the veteran's service-
connected bilateral knee disabilities.  

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for degenerative osteoarthritis, with history of 
chondromalacia, right knee, is denied.

Entitlement to a disability rating in excess of 10 percent 
for degenerative osteoarthritis, with history of 
chondromalacia, left knee, is denied.

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain with residuals is denied.

Entitlement to a disability rating in excess of 10 percent 
for trauma, median nerve, right forearm and hand, 
hypoesthesia and sensory loss, is denied.

Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a right leg disability 
(other than right hip), to include as secondary to the 
veteran's service-connected lumbosacral strain and/or 
bilateral knee disabilities, is denied.

Entitlement to service connection for a left leg disability 
(other than left hip), to include as secondary to the 
veteran's service-connected lumbosacral strain and/or 
bilateral knee disabilities, is denied.

Entitlement to service connection for a right hip disability, 
claimed as secondary to the veteran's service-connected 
lumbosacral strain, is denied.

Entitlement to service connection for a left hip disability, 
claimed as secondary to the veteran's service-connected 
lumbosacral strain, is denied.

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
right hip disability, to include as secondary to the 
veteran's service-connected bilateral knee disabilities.

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
left hip disability, to include as secondary to the veteran's 
service-connected bilateral knee disabilities.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


